ORDER

SCHALL, Circuit Judge.
GPB Enterprises, Inc. and Great Energy Co., Ltd. (GPB) respond to this court’s March 10, 2004 order directing them to show cause why their appeal should not be dismissed as premature.
The United States District Court for the Central District of California decided, on summary judgment, that GPB Enterprises, Inc. did not have standing to pursue its counterclaim regarding design patent infringement and that the patent was invalid. The district court also granted the plaintiffs motion for summary judgment on its copyright infringement claim against some, but not all, defendants. The judge stated that “judgment shall be entered in Plaintiff and Counterdefendant’s favor consistent herewith.” However, GPB does not assert that there has been a disposition of all pending claims or that a Fed. R.Civ.P. 54(b) judgment was entered. Thus, any attempt to appeal is premature.* Nystrom v. TREX Co., Inc., 339 F.3d 1347 (Fed.Cir.2003).
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.

 We need not decide, at this juncture, whether we or the regional circuit would have jurisdiction over an appeal in this case. Even if this appeal should have been filed in the regional circuit, we would decline to transfer the appeal because the appeal is premature. 28 U.S.C. § 1631 (a court shall transfer an action over which it does not have jurisdiction to the appropriate court "if it is in the interest of justice”).